Exhibit 10.3
Form Restricted Stock Unit Award – Employees
PRIDE INTERNATIONAL, INC.
2007 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
          This Restricted Stock Unit Agreement (“Agreement”) between PRIDE
INTERNATIONAL, INC. (the “Company”) and                      (the “Grantee”), an
employee of the Company or one of its Subsidiaries, regarding an award (“Award”)
of                      units of Common Stock (as defined in the Pride
International, Inc. 2007 Long-Term Incentive Plan (the “Plan”), such Common
Stock comprising this Award referred to herein as “Restricted Stock Units”)
awarded to the Grantee on                      (the “Grant Date”), such number
of Restricted Stock Units subject to adjustment as provided in Section 16 of the
Plan, and further subject to the following terms and conditions:
          1. Relationship to Plan and Employment Agreement.
          This Award is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Committee thereunder and are in effect on the date hereof.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. In addition, the parties agree that
notwithstanding any provision herein to the contrary, this Agreement shall be
deemed modified by the provisions of any employment agreement between the
Grantee and the Company, and vesting of this Award shall occur in the event
stock options and other awards specifically vest under such employment
agreement. For purposes of this Agreement:
          (a) “Disability” has the meaning set forth in
Section 1.409A-3(i)(4)(A) of the Treasury Regulations and shall be determined by
the Committee in its sole discretion.
          (b) “Employment” means employment with the Company or any of its
Subsidiaries.
          (c) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (d) “Normal Dividend” means any dividend or distribution on the Common
Stock other than a Special Dividend.
          (e) “Retirement” means the Grantee’s termination of Employment on or
after attainment of age 65, or, if applicable to the Grantee, any earlier age
specified as the Grantee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan.
          (f) “Special Dividend” means (i) a cash distribution with respect to a
share of Common Stock such that the aggregate of all such distributions (A) when
combined with any other cash distributions to shareholders previously made
during the fiscal year exceeds the adjusted net income of the Company and its
Subsidiaries for the preceding fiscal year or

 



--------------------------------------------------------------------------------



 



(B) when combined with any other cash distributions to shareholders previously
made during the fiscal year or during the three prior fiscal years exceeds the
adjusted net income of the Company and its Subsidiaries for the four preceding
years, or (ii) a non-cash distribution the value of which when combined with the
value of any other non-cash distribution to shareholders previously made in
during the fiscal year exceeds 10% of the value of the total assets of the
Company and its Subsidiaries. This definition shall be applied in accordance
with the regulations and guidance under PBGC Regulation § 4043.31(a).
          2. Vesting Schedule.
          (a) This Award shall vest in installments in accordance with the
following schedule:

              Additional Percentage of Date Vested   Award Vested
First anniversary of Grant Date
    33 1/3 %
Second anniversary of Grant Date
    33 1/3 %
Third anniversary of Grant Date
    33 1/3 %
 
    100 %

          (b) All shares of Restricted Stock Units subject to this Award shall
vest, irrespective of the limitations set forth in subparagraph (a) above,
provided that the Grantee has been in continuous Employment since the Grant
Date, upon the occurrence of:
     (i) a Change in Control;
     (ii) the Grantee’s Disability or
     (iii) the Grantee’s termination of Employment by reason of death.
          (c) If the Grantee’s termination of Employment occurs due to
Retirement prior to the date this Award fully vests pursuant to subparagraph
(a) above, the shares of Restricted Stock Units will thereafter become payable
to the same extent and at the same time as they would have become payable under
subparagraph (a) above or subparagraph (b)(i) above as if the Grantee had
remained in continuous Employment since the Grant Date.
          3. Forfeiture of Award.
          Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s Employment terminates other than by reason of death,
Disability or Retirement, all unvested Restricted Stock Units as of the
termination date shall be forfeited.
          4. Registration of Units.
          The Grantee’s right to receive the Restricted Stock Units shall be
evidenced by book entry registration (or by such other manner as the Committee
may determine).

-2-



--------------------------------------------------------------------------------



 



          5. Dividend Equivalent Payments.
          The Company will pay dividend equivalents for each outstanding
Restricted Stock Unit as soon as administratively practicable after Normal
Dividends, if any, are paid on the Company’s outstanding shares of Common Stock;
provided, however, that (i) such payment shall be made no later than March 15th
following the year in which the dividends are paid and (ii) the Grantee must be
in Employment as of the date of such payment. Dividend equivalents with respect
to Special Dividends (x) shall be subject to the same vesting schedule as the
Restricted Stock Unit for which the dividend equivalent is awarded and (y) shall
be paid at the same time as the Restricted Stock Unit for which the dividend
equivalent is awarded is settled. Dividend equivalents may be paid in the form
of cash, stock or other property, as determined by the Company in its sole
discretion; provided that any dividend equivalent payments shall be in
compliance with Section 409A of the Code and related Treasury authorities.
          6. Shareholder Rights.
          The Grantee shall have no rights of a shareholder with respect to
shares of Common Stock subject to this Award unless and until such time as the
Award has been settled by the transfer of shares of Common Stock to the Grantee.
          7. Settlement and Delivery of Shares.
          Payment of vested Restricted Stock Units shall be made as soon as
administratively practicable after vesting, but in no case later than the
March 15th following the year in which vesting occurs. Settlement will be made
by payment in shares of Common Stock.
          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
          8. Notices.
          Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:
     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.

-3-



--------------------------------------------------------------------------------



 



          Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.
          9. Assignment of Award.
          Except as otherwise permitted by the Committee, the Grantee’s rights
under the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.
          Notwithstanding the foregoing, subject to the approval of the
Committee, in its sole discretion, the Award may be transferred by the Grantee
to (i) the children or grandchildren of the Grantee (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members (“Immediate Family Member Trusts”) or (iii) a partnership or
partnerships in which such Immediate Family Members have at least 99% of the
equity, profit and loss interests (“Immediate Family Member Partnerships”).
Subsequent transfers of a transferred Award shall be prohibited except by will
or the laws of descent and distribution, unless such transfers are made to the
original Grantee or a person to whom the original Grantee could have made a
transfer in the manner described herein. No transfer shall be effective unless
and until written notice of such transfer is provided to the Committee, in the
form and manner prescribed by the Committee. Following transfer, the Award shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and except as otherwise provided herein, the term
“Grantee” shall be deemed to refer to the transferee. The consequences of
termination of Employment shall continue to be applied with respect to the
original Grantee, following which the Awards shall vest only to the extent
specified in the Plan and this Agreement.
          10. Withholding.
          At the time of vesting of Restricted Stock Units or the delivery of
shares of Common Stock attributable to Restricted Stock Units, the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the vesting of such Restricted Stock Units or the
delivery of such shares of Common Stock attributable to Restricted Stock Units
shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with the all or any
portion of this Award by delivering cash, or by electing to have the Company
withhold shares of Common Stock that would have otherwise been delivered to
Grantee, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid.

-4-



--------------------------------------------------------------------------------



 



          11. Stock Certificates.
          Certificates representing the Common Stock issued pursuant to the
Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award. The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to this
Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 11 have been complied
with.
          12. Successors and Assigns.
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.
          13. No Employment Guaranteed.
          No provision of this Agreement shall confer any right upon the Grantee
to continued Employment.
          14. Governing Law.
          This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Texas.
          15. Amendment.
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.
          16. Section 409A Compliance.
          It is intended that the provisions of this Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Agreement be operated in
a manner consistent with such requirements to the extent applicable.
          If the Grantee is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
the Grantee has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation Section 1.409A-1(h), notwithstanding the
provisions of Section 7 hereof, any transfer of shares payable on account of a
separation from service that are deferred compensation shall take place on the
earlier of (i) the first business day following the expiration of six months
from the Grantee’s separation from service, (ii) the date of the Grantee’s
death, or (iii) such earlier date as complies with the requirements of
Section 409A of the Code.

-5-